 
[wellsfargo.jpg]


CONFIDENTIAL TREATMENT REQUESTED BY RADIOSHACK CORPORATION
 
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment.  Terms for which
confidential treatment has been requested have been omitted and marked with
bracketed asterisks [***].
 
 
August 23, 2010


To:
RadioShack Corporation

 
300 Radioshack Circle

 
 
Fort Worth, TX 76102
Attn:        Mark Barfield
      Vice President & Treasurer
      MS CF3-255
Telephone:     817-415-3738
Facsimile:      817-415-2638

 
From
Wells Fargo Securities, LLC

 
solely as agent of Wells Fargo Bank, National Association

 
375 Park Avenue

 
New York, NY 10152
Attn:       Structured Derivatives Documentation
Telephone:    212-214-6101
Facsimile:     212-214-5913

 
 
Re:
Issuer Forward Repurchase Transaction

 
(Transaction Reference Number: 8118745)

 
Ladies and Gentlemen:
 
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Wells Fargo Bank,
National Association (“Dealer”), represented by Wells Fargo Securities, LLC
(“Agent”), as its agent, and RadioShack Corporation (“Counterparty”) on the
Trade Date specified below (the “Transaction”).  The terms of the Transaction
shall be set forth in this Confirmation.  This Confirmation shall constitute a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
 
1.           This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2000 ISDA Definitions (including the Annex thereto) (the
“2000 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.
 
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.
 
2.           The terms of the particular Transaction to which this Confirmation
relates are as follows:
 
General Terms:
 
 
Trade Date:
August 23, 2010

 


 
 

--------------------------------------------------------------------------------

 


 
Seller:
Dealer

 
 
Buyer:
Counterparty

 
 
Shares:
The common stock of Counterparty, par value USD 1.00 per share (Ticker symbol:
“RSH”)

 
 
Prepayment:
Applicable

 
 
Prepayment Amount:
As provided in Annex B to this Confirmation.

 
 
Prepayment Date:
The first Exchange Business Day following the Trade Date

 
 
Exchange:
The New York Stock Exchange

 
 
Related Exchange(s):
All Exchanges

 
 
Relevant Day:
Each day listed in Annex B and every second Scheduled Trading Day after the last
day so listed, in each case that occurs prior to the completion of all payments
and deliveries under the Transaction or, if later, the completion of all
purchases by Dealer referred to in Section 8(b), subject to adjustment pursuant
to “Averaging Date Disruption” below.

 
 
Calculation Agent:
Dealer; provided that, upon receipt of written request from Counterparty,
Calculation Agent shall promptly (but in no event later than within seven
Scheduled Trading Days from the receipt of such request) provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from internal sources used in making such calculations, but without
disclosing Dealer’s proprietary models).

 
Valuation Terms:
 
 
 
Averaging Dates:
Each of the consecutive Relevant Days commencing on, and including, the Relevant
Day immediately following the Trade Date and ending on and including the Final
Averaging Date.

 
 
Final Averaging Date:
The Scheduled Final Averaging Date; provided that Dealer shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date
to any Relevant Day that is on or after the Scheduled Earliest Acceleration Date
by written notice to Counterparty no later than 7:00 P.M., New York City time,
on such accelerated Final Averaging Date.

 
 
Scheduled Final Averaging

 
Date:
As provided in Annex B to this Confirmation.

 
 
Scheduled Earliest Acceleration

 
Date:
As provided in Annex B to this Confirmation.

 
 
Valuation Date:
The Final Averaging Date.

 
 
Averaging Date Disruption:
Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, respectively, the Calculation Agent may, if reasonably necessary in light
of market conditions or regulatory considerations, take any or all of the
following actions in good faith and in a commercially reasonable manner: (i)
postpone the Scheduled Final Averaging

 


 
2

--------------------------------------------------------------------------------

 


Date to the next Relevant Day that is not already an Averaging Date, in
accordance with Modified Postponement (as modified herein) and/or (ii) determine
that such Averaging Date is a Disrupted Day only in part, in which case the
Calculation Agent shall (x) determine the VWAP Price for such Disrupted Day
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
taking into account the nature and duration of such Market Disruption Event and
(y) determine the Settlement Price based on an appropriately weighted average
instead of the arithmetic average described under “Settlement Price,”
below.  Any Relevant Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be a Relevant Day; if a closure of the Exchange prior to its normal close of
trading on any Relevant Day is scheduled following the date hereof, then such
Relevant Day shall be deemed to be a Disrupted Day in full.  Section 6.6(a) of
the Equity Definitions is hereby amended by adding at the end of clause (B)
thereof the words “based on the volume, historical trading patterns and price of
the Shares.
 
 
Market Disruption Events:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation
Time,  Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation
Time, as the case may be” in clause (ii) thereof, and (B) by replacing the words
“or (iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 
 
Section 6.3(d) of the Equity Definitions is hereby amended by (i) replacing the
words “Exchange Business Day” in the first line thereof with “Relevant Day” and
(ii) deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 
 
Regulatory Disruption:
Any event that Dealer, in its discretion, determines, based on advice of
counsel, makes it reasonably necessary with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
Dealer shall notify Counterparty as soon as reasonably practicable but no later
than the second Business Day following such Regulatory Disruption that a
Regulatory Disruption has occurred and the Averaging Dates affected by it.

 
Settlement Terms:
 
 
Initial Share Delivery:
On the Initial Share Delivery Date, Dealer shall deliver to Counterparty a
number of Shares equal to the Initial Shares.

 
 
Initial Share Delivery Date:
August 24, 2010

 
 
Initial Shares:
As provided in Annex B to this Confirmation.

 
 
Settlement Date:
The date that falls one Settlement Cycle following the Valuation Date.

 
 
Settlement:
On the Settlement Date, Dealer shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If

 


 
3

--------------------------------------------------------------------------------

 


 

  the Number of Shares to be Delivered is a negative number, the Counterparty
Settlement Provisions in Annex A shall apply.    

 
Number of Shares to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Settlement Price Adjustment Amount; provided
that the Number of Shares to be Delivered as so determined shall be reduced by
the number of Shares delivered on the Initial Share Delivery Date.

 
 
Settlement Price Adjustment

 
Amount:
As provided in Annex B to this Confirmation.

 
 
Settlement Price:
The arithmetic average of the VWAP Prices for all Averaging Dates.

 
 
VWAP Price:
For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg Page “RSH.N <Equity> AQR SEC” (or any successor thereto) or, in the
event such price is not so reported on such day for any reason or is manifestly
incorrect, as reasonably determined by the Calculation Agent using a volume
weighted method.

 
 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

 
 
Other Applicable Provisions:
To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising solely as a result of the fact that
Counterparty is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical Settlement” applied to the Transaction.

 
Dividends:
 
 
Dividend:
Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

 
Share Adjustments:
 
 
Method of Adjustment:
Calculation Agent Adjustment; provided that neither the declaration or payment
of Dividends nor a repurchase of Shares at current market value or pursuant to a
forward repurchase transaction substantially identical to the Transaction
entered into by Counterparty with another dealer on the date hereof (an “Other
Transaction”) by Counterparty or any of its subsidiaries shall be a Potential
Adjustment Event.

 
 
It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the Transaction as the Calculation
Agent determines appropriate to preserve the fair value of the Transaction
following such postponement.

 


 
4

--------------------------------------------------------------------------------

 


 
Extraordinary Events:
 
 
Consequences of Merger Events:

 
 
(a)  Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)  Share-for-Other:
Cancellation and Payment

 
 
(c)  Share-for-Combined:
Component Adjustment

 
 
Tender Offer:
Applicable

 
 
Consequences of Tender Offers:

 
 
(a)  Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)  Share-for-Other:
Modified Calculation Agent Adjustment

 
 
(c)  Share-for-Combined:
Modified Calculation Agent Adjustment

 
 
Composition of Combined

 
Consideration:
Not Applicable

 
 
Provisions applicable to Merger

 
Events and Tender Offers:
The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply to the extent necessary to
preserve the fair value of the Transaction and account for the net economic gain
obtained or loss suffered by Dealer (in each case applying consistent
methodology) as a result of the occurrence of such Merger Event or Tender Offer.

 
 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, the NASDAQ Global Select Market
or the NASDAQ Global Market (or their respective successors)”.

 
 
Nationalization, Insolvency or

 
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the NASDAQ Global Market or the NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 
 
Additional Disruption Events:

 
 
Change in Law:
Applicable; provided that with respect to the Transaction, a Change in Law shall
occur only if the Hedging Party (x) was unable, after using commercially
reasonable efforts, to replace

 


 
5

--------------------------------------------------------------------------------

 


 
its existing Hedge Positions with alternative Hedge Positions in respect of the
Transaction to avoid the Change in Law that would have otherwise occurred absent
such change in the Hedge Positions, and (y) in the event (x) applies, has used
commercially reasonable efforts to transfer its rights and obligations under the
Transaction to the extent necessary to avoid such Change in Law and failed to so
effect such transfer pursuant to Section 10(e) below.

 
 
Failure to Deliver:
Applicable

 
 
Insolvency Filing:
Applicable

 
 
Loss of Stock Borrow:
Applicable

 
 
Maximum Stock Loan Rate:
As provided in Annex B to this Confirmation.

 
                Increased Cost of Stock Borrow:
Applicable

 
 
Initial Stock Loan Rate:
As provided in Annex B to this Confirmation.

 
 
Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 
 
Determining Party:
For all Extraordinary Events, Dealer; provided that, upon receipt of written
request from Counterparty, Determining Party shall promptly (but in no event
later than within seven Scheduled Trading Days from the receipt of such request)
provide Counterparty with a written explanation describing in reasonable detail
any determination made by it (including any quotations, market data or
information from internal sources used in making such calculations, but without
disclosing Dealer’s proprietary models).

 
 
Non-Reliance:
Applicable

 
 
Agreements and Acknowledgments

 
Regarding Hedging Activities:
Applicable

 
 
Additional Acknowledgments:
Applicable

 
3.            Account Details:
 
 
(a)  Account for delivery of Shares

 
to Counterparty:

 
 
[***
]

 
 
(b)  Account for payments to

 
Counterparty:

 
 
[***
]

 
 
(c)  Account for payments to Dealer:

 
 
Wells Fargo Bank, N.A.
ABA 121-000-248
Internal acct no. 010203000064228
A/C name:  WFB Equity Derivatives
 
DTC Number:  2072
Agent ID: 52196
Institution ID: 52196
 

 
4.           Offices:
 
 
(a)  The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

 
 
(b)  The Office of Dealer for the Transaction is:  Charlotte

 
Wells Fargo Securities, LLC
201 South College Street, 6th Floor
 
6

--------------------------------------------------------------------------------

 


Charlotte, NC  28288-0601
Facsimile No.:  704-383-8425
Telephone No.: 704-715-8086
Attention:  Equity Derivatives


 
5.           Notices:  For purposes of this Confirmation:
 
 
(a)  Address for notices or communications to Counterparty:

 
RadioShack Corporation
 
300 Radioshack Circle

 
Fort Worth, TX 76102

Attn: Mark Barfield
Vice President & Treasurer
MS CF3-255
Telephone: 817-415-3738
Facsimile: 817-415-2638


 
 
(b)  Address for notices or communications to Dealer:

 
  For the purpose of Section 12(a) of the Agreement:


Wells Fargo Bank, National Association
375 Park Avenue
New York, NY 10152
Attention: Structured Derivatives Support
Telephone No.: 212-214-6101
Facsimile No.: 212-214-5913




Trader’s Contact Information:


Mark Kohn or Head Trader
Telephone: 212-214-6089
Facsimile: 212-214-8914


Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or the
Counterparty under or in connection with this Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:


Wells Fargo Securities, LLC
201 South College Street, 6th Floor
Charlotte, NC  28288-0601
Facsimile No.:  704-383-8425
Telephone No.: 704-715-8086
Attention:  Equity Derivatives


6.           Additional Provisions Relating to Transactions in the Shares.
 
(a)           Counterparty acknowledges and agrees that the Initial Shares
delivered on the Initial Share Delivery Date may be sold short to Counterparty.
Counterparty further acknowledges and agrees that Dealer may, during (i) the
period from the date hereof to the earlier of (x) the Scheduled Final Averaging
Date and (y) the 24th Exchange Business Day following the Final Averaging Date,
and (ii) the period from and including the first Settlement Valuation Date to
and including the last Settlement Valuation Date, if any (together, the
“Relevant Period”), purchase Shares in connection with the Transaction, which
Shares may be used to cover all or a portion of such short sale or may be
delivered to Counterparty.  Such purchases will be conducted independently of
 


 
7

--------------------------------------------------------------------------------

 


Counterparty.  The timing of such purchases by Dealer, the number of Shares
purchased by Dealer on any day, the price paid per Share pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of Dealer, subject to Section
8(b) below.  It is the intent of the parties that the Transaction comply with
the requirements of Rule 10b5-1(c)(1)(i)(B) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c), and Counterparty shall not take any action that results in the
Transaction not so complying with such requirements.  Without limiting the
generality of the preceding sentence, Counterparty acknowledges and agrees that
(A) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when or whether Dealer effects any purchases of Shares in connection
with the Transaction, (B) during the period beginning on (but excluding) the
date of this Confirmation and ending on (and including) the last day of the
Relevant Period, Counterparty shall not, directly or indirectly, communicate any
information regarding Counterparty or the Shares to Dealer or its Affiliates
responsible for trading the Shares in connection with the transactions
contemplated hereby, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate from this
Confirmation or enter into or alter a corresponding hedging transaction with
respect to the Shares.  Counterparty also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act.  Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer or director of Counterparty is aware of any material
nonpublic information regarding Counterparty or the Shares.
 
(b)           Counterparty agrees that neither Counterparty nor any of its
Affiliates or agents shall take any action that would cause Regulation M to be
applicable to any purchases of Shares, or any security for which the Shares are
a reference security (as defined in Regulation M), by Counterparty or any of its
affiliated purchasers (as defined in Regulation M) during the Relevant Period.
 
(c)           Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify Dealer of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18), which notice shall be substantially in
the form set forth as Appendix A hereto. For the avoidance of doubt, this clause
6(c) shall not apply with respect to any repurchases under the Other
Transaction.
 
(d)           During the Relevant Period, Counterparty shall (i) notify Dealer
prior to the opening of trading in the Shares on any day on which Counterparty
makes any public announcement (as defined in Rule 165(f) under the Securities
Act of 1933, as amended (the “Securities Act”) of any merger, acquisition, or
similar transaction involving a recapitalization relating to Counterparty (other
than any such transaction in which the consideration consists solely of cash and
there is no valuation period), (ii) promptly notify Dealer following any such
announcement that such announcement has been made, and (iii) promptly deliver to
Dealer following the making of any such announcement a certificate indicating
(A) Counterparty’s average daily Rule 10b-18 purchases (as defined in Rule
10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (B) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction; in each case, excluding any purchase by any dealer under the
Other Transaction.  In addition, Counterparty shall promptly notify Dealer of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.  Counterparty acknowledges that any such public
announcement may result in a Regulatory Disruption and may cause the Relevant
Period to be suspended.  Accordingly, Counterparty acknowledges that its actions
in relation to any such announcement or transaction must comply with the
standards set forth in Section 6(a).
 


 
8

--------------------------------------------------------------------------------

 


(e)           Without the prior written consent of Dealer, Counterparty shall
not, and shall cause its “affiliates” and “affiliated purchasers” (each as
defined in Rule 10b-18) not to, directly or indirectly (including, without
limitation, by means of a cash-settled or other derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period; provided that Counterparty may enter into the Other
Transaction so long as no “Relevant Day” under such Other Transaction is a
Relevant Day hereunder; and provided further, that this Section 6(e) shall not
apply to (A) purchases of Shares pursuant to exercises of stock options or
vesting of restricted stock grants pursuant to incentive stock plans granted to
former or current employees, officers, directors, or other affiliates of
Counterparty, including the withholding and/or purchase of Shares from holders
of such options or restricted stock to satisfy payment of the option exercise
price and/or satisfy tax withholding requirements in connection with the
exercise of such options or vesting of such restricted stock; (B) the conversion
or exchange by holders of any convertible or exchangeable securities of
Counterparty previously issued; (C) purchases of Shares effected by or for a
plan by an agent independent of Counterparty that satisfy the requirements of
Rule 10b-18(a)(13)(ii); (D) purchases which are not solicited by or on behalf of
Counterparty, its “affiliates” or “affiliated purchasers” (each as defined in
Rule 10b-18); or (E) purchases effected on a day that is not a Relevant Day.
 
7.           Representations, Warranties and Agreements.
 
(a)           In addition to the representations, warranties and agreements in
the Agreement and those contained elsewhere  herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:
 
(i)           As of the Trade Date, and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 10(a) below, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Exchange Act when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.
 
(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
 
(iii)           As of the Trade Date, Counterparty is not the subject of a
self-tender offer and has not received notice that it is the subject of a tender
offer that has commenced under Rule 14d-2 of the Exchange Act.
 
(iv)           On or prior to the Trade Date, Counterparty shall deliver to
Dealer a resolution of Counterparty’s board of directors authorizing the
Transaction and such other certificate or certificates as Dealer shall
reasonably request.  Counterparty has publicly disclosed on August 18, 2010 its
intention to institute a program for the acquisition of Shares.
 
(v)           Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress the price of the Shares
(or any security convertible into or exchangeable for Shares) for the purpose of
inducing the purchase or sale of the Shares by others.
 


 
9

--------------------------------------------------------------------------------

 


(vi)           Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
(vii)           On the Trade Date, the Prepayment Date, the Initial Share
Delivery Date and the Settlement Date, Counterparty is not, or will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Shares hereunder in compliance
with the corporate laws of the jurisdiction of its incorporation.
 
(viii)           Counterparty shall not declare or pay any Dividend (as defined
above) to holders of record as of any date occurring prior to the Settlement
Date or, if the provisions of Annex A apply, the Cash Settlement Payment Date,
other than an ordinary cash dividend of USD 0.25 or less per Share to holders of
record on November 26, 2010 (or any later date within the same quarterly fiscal
period of Counterparty).
 
(ix)           Counterparty understands that no obligations of Dealer to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.
 
(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
 
(c)           Counterparty and Dealer acknowledge that the offer and entry into
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof.  Accordingly, each of
Counterparty and Dealer represents and warrants to the other party that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
 
(d)           Dealer represents to Counterparty that Dealer is a “financial
institution,”  “swap participant” and “financial participant” and Counterparty
represents to Dealer that Counterparty is a “swap participant”, in each case
within the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy
Code, as applicable.  The parties hereto further agree and acknowledge that it
is the intent of the parties that (A) this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer be entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
 
8.           Agreements and Acknowledgements Regarding Hedging and Hedge Unwind.
 
(a)           Subject to Dealer’s covenants contained in Section 8(b) below,
Counterparty acknowledges and agrees that (i) during the Relevant Period, Dealer
and its Affiliates may buy or sell Shares or other securities or buy or sell
options or futures contracts or enter into swaps or other derivative securities
in order to adjust its hedge position with respect to the Transaction; (ii)
Dealer and its Affiliates also may be active in the market for Shares other than
in connection with hedging activities in relation to the Transaction; (iii)
Dealer shall make its own
 


 
10

--------------------------------------------------------------------------------

 


determination as to whether, when or in what manner any hedging or market
activities in Counterparty’s securities shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the Settlement Price and/or the VWAP Price; and (iv) any market activities of
Dealer and its Affiliates with respect to Shares may affect the market price and
volatility of Shares, as well as the Settlement Price and/or the VWAP Price,
each in a manner that may be adverse to Counterparty.
 
(b)           Dealer covenants and agrees that (i) on each Relevant Day during
the Relevant Period, it shall effect all purchases of Shares in connection with
the Transaction (including without limitation purchases during the Relevant
Period and purchases made for the purpose of covering any short position in
Shares that was established for the purposes of hedging Dealer’s equity price
risk in respect of the Transaction), other than purchases made on such Relevant
Day in connection with any dynamic adjustments to Dealer's hedge position in
respect of the market risk associated with the equity options embedded in the
Transaction, in a manner that Dealer reasonably believes, based on the
representations, warranties and agreements of Counterparty set forth herein,
would comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3),
(b)(4) and (c) of Rule 10b-18 under the Securities Exchange Act of 1934 (“Rule
10b-18”), if Dealer were Counterparty or an “affiliated purchaser” (as such term
is defined in Rule 10b-18) of Counterparty and such rule were applicable to such
purchases and (ii) it will not directly or indirectly purchase any Shares or
enter into any derivatives or any other transaction that provides Dealer or an
affiliate of Dealer with a long exposure to the Shares for any purpose in
connection with the Transaction on any day that is not a Relevant Day.
 
9.           [Reserved.]
 
10.         Other Provisions.
 
(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If either party would owe the other party any
amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy or to require Dealer to satisfy, as the case may be, any such Payment
Obligation, in whole or in part, by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 9:30 A.M. New York City
time on the Merger Date, Tender Offer Date, Announcement Date, Early Termination
Date or date of cancellation or termination in respect of an Extraordinary
Event, as applicable (“Notice of Share Termination”); provided that if Dealer
would owe Counterparty the Payment Obligation and Counterparty does not elect to
require Dealer to satisfy such Payment Obligation by the Share Termination
Alternative in whole, Dealer shall have the right, in its sole discretion, to
elect to satisfy any portion of such Payment Obligation that Counterparty has
not so elected by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect or election to the contrary; and provided
further that Counterparty shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of (i)
an Insolvency, a Nationalization, a Merger Event or a Tender Offer, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, Tender Offer Date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable, with respect to the Payment Obligation or
such portion of the Payment Obligation for which the Share Termination
Alternative has been elected (the “Applicable Portion”):
 
Share Termination Alternative:
Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by Dealer, that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation or the Applicable

 


 
11

--------------------------------------------------------------------------------

 
 
 

  Portion, as the case may be. If delivery pursuant to the Share Termination
Alternative is owed by Counterparty, paragraphs 2 through 5 of Annex A shall
apply as if such delivery were a settlement of the Transaction to which Net
Share Settlement (as defined in Annex A) applied, the Cash Settlement Payment
Date were the Early Termination Date, the Forward Cash Settlement Amount were
zero (0) minus the Payment Obligation (or the Applicable Portion, as the case
may be) owed by Counterparty, and “Shares” as used in Annex A were replaced by
“Share Termination Delivery Units.”

 


 
Share Termination Delivery

Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price.  The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

 
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
commercially reasonable discretion and notified by the Calculation Agent to the
parties at the time of notification of the Payment Obligation.

 
Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency,
Nationalization,  Merger Event or Tender Offer, one Share or a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer.  If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 
Failure to Deliver:
Applicable

 
Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising solely as a result of the
fact that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 
(b)           Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties
 


 
12

--------------------------------------------------------------------------------

 


acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.
 
(c)           Staggered Settlement.  If Dealer would owe Counterparty any Shares
pursuant to the “Settlement Terms” above, Dealer may, by notice to Counterparty
on or prior to the Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares deliverable on such Nominal Settlement Date on two or more
dates that are Relevant Days (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows: (i) in such notice, Dealer
will specify to Counterparty the related Staggered Settlement Dates (each of
which will be on or prior to such Nominal Settlement Date) or delivery times and
how it will allocate the Shares it is required to deliver under “Settlement
Terms” above among the Staggered Settlement Dates or delivery times; and (ii)
the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.
 
(d)           Adjustments.  For the avoidance of doubt, whenever the Calculation
Agent is called upon to make an adjustment pursuant to the terms of this
Confirmation or the Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment to preserve the fair value of the
Transaction, assuming that the Hedging Party maintains a commercially reasonable
hedge position.
 
(e)           Transfer and Assignment.  Dealer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, to (i)
any of its Affiliates without the consent of Counterparty or (ii) any third
party with the prior written consent of Counterparty.
 
(f)           Additional Termination Event.  It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if, at any time during the Relevant Period, the Relevant Price
on any Exchange Business Day (determined as if such day were a Valuation Date)
is at or below the Threshold Price (as provided in Annex B to this
Confirmation).
 
(g)           Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:
 
(i)           Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “a material economic
effect on the relevant Transaction”;
 
(ii)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
dilutive or concentrative effect on the theoretical value of the Shares or
options on the Shares and, if so, will (i) make appropriate adjustment(s), if
any, to any one or more of:’ and clause (B) thereof is hereby amended by
inserting, after ‘the Forward Price,’ ‘the Initial Shares,’ and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares resulting from such Potential
Adjustment Event)”. For the avoidance of doubt, the Calculation Agent shall make
adjustments pursuant to Section 11.2(c) of the Definitions (as amended hereby)
to preserve the fair value of the relevant Transaction by making adjustments to
account for the net economic gain obtained or loss suffered by Dealer (in each
case applying consistent methodology) as a result of the occurrence of such
Potential Adjustment Event;
 


 
13

--------------------------------------------------------------------------------

 


(iii)           Section 11.2(e)(vii) of the Equity Definitions is hereby
replaced in its entirety with “any other corporate action taken by the Issuer
with respect to the Shares (other than any event that would otherwise constitute
an Extraordinary Event) that has a dilutive or concentrative effect on the
theoretical value of the Shares or options on the Shares”;
 
(iv)           (A) Section 12.1(l) of the Equity Definitions shall be amended
(x) by deleting the parenthetical phrase in both the third line thereof and the
fifth line thereof and (y) by replacing the word “that” in both the third line
thereof and the fifth line thereof with the words “whether or not such
announcement”, (B) Sections 12.2(b), 12.2(e), 12.3(a) and 12.3(d) of the Equity
Definitions shall each be amended by replacing each occurrence of the words
“Merger Date” and “Tender Offer Date”, as the case may be, with the words
“Announcement Date”, and (C) (1) Section 12.2(e) shall be amended by inserting,
in the first line thereof, after the newly inserted words “Announcement Date”,
the words “(or, if the Calculation Agent reasonably determines that such
adjustment is appropriate, on the relevant Merger Date or the date on which the
Calculation Agent reasonably determines that the Merger Event, with respect to
which such Announcement Date has occurred, will not be completed)” and (2)
Section 12.3(d) shall be amended by inserting, in the first line thereof, after
the newly inserted words “Announcement Date”, the words “(or, if the Calculation
Agent reasonably determines that such adjustment is appropriate, on the relevant
Tender Offer Date or the date on which the Calculation Agent reasonably
determines that an event, with respect to which such Announcement Date has
occurred, will not be completed)”.
 
(v)           Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”;
 
(vi)           Section 12.9(b)(iv) of the Equity Definitions is hereby amended
by (A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and
 
(vii)           Section 12.9(b)(v) of the Equity Definitions is hereby amended
by (A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
 
(h)           No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
 
(i)           Factors for Adjustments. Dealer acknowledges and agrees that any
adjustment by the Calculation Agent to the terms of the Transaction on or after
the Trade Date that affects the Number of Shares to be Delivered or the Forward
Cash Settlement Amount, as applicable, would be an adjustment that is based on
factors that would serve as an input to, or theoretical modeling assumptions
for, the fair value of a fixed-for-fixed forward or option on equity
shares.  These factors may include Counterparty’s stock price and additional
variables, including the strike price of the instrument, term of the instrument,
expected dividends or other dilutive activities, stock borrow cost, interest
rates, stock price volatility, Counterparty’s credit spread or the ability to
maintain a standard hedge position in the Shares.
 
(j)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 


 
14

--------------------------------------------------------------------------------

 


(k)           Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Dealer (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any.  Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
 
(l)           Termination Currency.  The Termination Currency shall be USD.
 
(m)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
(n)           Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 
(o)           The Agent is registered as a broker-dealer with the SEC and the
Financial Industry Regulatory Authority (FINRA), is acting hereunder for and on
behalf of Dealer solely in its capacity as agent for Dealer pursuant to
instructions from Dealer, and is not and will not be acting as the
Counterparty’s agent, broker, advisor or fiduciary in any respect under or in
connection with the Transaction.
 
(p)           In addition to acting as Dealer’s agent in executing this
Transaction, the Agent is authorized from time to time to give written payment
and/or delivery instructions to the Counterparty directing it to make its
payments and/or deliveries under this Transaction to an account of the Agent for
remittance to Dealer (or its designee), and for that purpose any such payment or
delivery by the Counterparty to the Agent shall be treated as a payment or
delivery to Dealer.
 
(q)           The Agent shall have no responsibility or liability to Dealer or
the Counterparty for or arising from (i) any failure by either Dealer or the
Counterparty to perform any of their respective obligations under or in
connection with this Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Dealer or the Counterparty under or in connection with this Transaction.  Each
of Dealer and the Counterparty agrees to proceed solely against the other to
collect or enforce any such obligations, and the Agent shall have no liability
in respect of this Transaction except for its gross negligence or willful
misconduct in performing its duties as the agent of Dealer.
 
(r)           Upon written request, the Agent will furnish to Dealer and the
Counterparty the date and time of the execution of this Transaction and a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with this Transaction.
 


 


 
15

--------------------------------------------------------------------------------

 


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us by
facsimile at 212-214-5913 (Attention: Structured Derivatives Documentation
Unit).


Very truly yours,


                                                                                      
 

 WELLS FARGO SECURITIES, LLC,  WELLS FARGO BANK, NATIONAL ASSOCIATION  acting
solely in its capacity as Agent  By:  Wells Fargo Securities, LLC,  of Wells
Fargo Bank, National Association  acting solely in its capacity as its Agent    
     By: /s/  Cathleen Burke  By: /s/  Cathleen
Burke                                                              
 Name:  Cathleen
Burke                                                                     
 Name:  Cathleen Burke  Title:  Managing
Director                                                                           
 Title:  Managing Director      
 Accepted and confirmed as
 of the date first above written:
       
 RADIOSHACK CORPORATION
           By: /s/ James F.
Gooch                                                                  
 Name:  James F. Gooch    Title:  Executive Vice President and
           Chief Financial Officer

     

 
                                                        


 
16

--------------------------------------------------------------------------------

 


APPENDIX A
[Counterparty Letterhead]
 
[Dealer]
 
[Address]
 
Re:           Issuer Forward Repurchase Transaction
 
Ladies and Gentlemen:
 
In connection with our entry into a confirmation between you and us dated as of
August 23, 2010 (the “Confirmation”), we hereby represent that set forth below
is the total number of shares of our common stock purchased by or for us or any
of our affiliated purchasers in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception contained in Rule 10b-18(b)(4) (all defined in Rule
10b-18 under the Securities Exchange Act of 1934, as amended) during the four
full calendar weeks immediately preceding the first day of the Relevant Period
(as defined in the Confirmation) and the week during which the first day of the
Relevant Period occurs:
 

 
Monday’s
Date
Friday’s
Date
Share
Number
Week 4:
     
Week 3:
     
Week 2:
     
Week 1:
     
Current Week:
   
 



We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
 
 

   Very truly yours,        RADIOSHACK CORPORATION        By:  
____________________________________    Name:      Title: 

 


 
 

--------------------------------------------------------------------------------

 


ANNEX A
 
COUNTERPARTY SETTLEMENT PROVISIONS
 
1.           The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Confirmation:
 
 
Settlement Currency:
USD

 
     Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 
 
Electing Party:
Counterparty

 
 
Settlement Method

 
Election Date:
The date 10 Exchange Business Days prior to the Valuation Date; provided that if
Dealer accelerates the Final Averaging Date pursuant to the proviso to the
definition of Final Averaging Date, the Settlement Method Election Date shall be
the second Exchange Business Day immediately following the Valuation Date.

 
      Default Settlement Method:
Cash Settlement

 
 
Special Settlement:
Any settlement to which paragraphs 2 through 5 of this Annex A apply that
follows a termination or cancellation of the Transaction pursuant to Section 6
of the Agreement or Article 12 of the Equity Definitions to which Section 10(a)
of this Confirmation applies.

 
 
Forward Cash Settlement

 
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

 
     Settlement Valuation Price:
The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

 
     Settlement Valuation Dates:
A number of Relevant Days selected by Dealer in its reasonable discretion,
beginning on the Relevant Day immediately following the later of the Settlement
Method Election Date and the Final Averaging Date.

 
 
Cash Settlement:
If Cash Settlement is applicable, then Counterparty shall pay to Dealer the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.



A-1
 
 

--------------------------------------------------------------------------------

 
 
 
Cash Settlement

 
Payment Date:
The date one Settlement Cycle following the last Settlement Valuation Date.

 
 
Net Share Settlement

 
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

 
2.           Net Share Settlement shall be made by delivery on the Settlement
Date of a number of Shares equal to the product of 102 % of the absolute value
of the Number of Shares to be Delivered; provided that in the case of a Special
Settlement, Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares (the “Restricted Payment Shares”) with a value equal to the absolute
value of the Forward Cash Settlement Amount (as determined pursuant to Section
10(a) of this Confirmation), with such Shares’ value based on the realizable
market value thereof to Dealer (which value shall take into account an
illiquidity discount resulting from the fact that the Restricted Payment Shares
will not be registered for resale), as determined by the Calculation Agent (the
“Restricted Share Value”), and paragraph 3 of this Annex A shall apply to such
Restricted Payment Shares, and (ii) by delivery of the Make-Whole Payment Shares
as described in paragraph 4 below.
 
3.           (a)           All Restricted Payment Shares and Make-Whole Payment
Shares shall be delivered to Dealer (or any affiliate of Dealer designated by
Dealer) pursuant to the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof.
 
(b)           As of or prior to the date of delivery, Wells Fargo Securities,
LLC, Dealer and any potential purchaser of any such Shares from Dealer (or any
affiliate of Dealer designated by Dealer) identified by Dealer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities of similar size (including, without limitation, the right to have
made available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them).
 
(c)           As of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with Dealer (or any affiliate of
Dealer designated by Dealer) in connection with the private placement of such
Shares by Counterparty to Dealer (or any such affiliate) and the private resale
of such shares by Dealer (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates, and
shall provide for the payment by Counterparty of all fees and expenses in
connection with such resale, including all fees and expenses of counsel for
Dealer, and shall contain representations, warranties and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.
 
(d)           Counterparty shall not take or cause to be taken any action that
would make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to Dealer or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to Dealer
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
Dealer (or an affiliate of Dealer).
 
(e)           Counterparty expressly agrees and acknowledges that the public
disclosure of all material information relating to Counterparty is within
Counterparty’s control.
 
4.           If Restricted Payment Shares are delivered in accordance with
paragraph 3 above, on the last Settlement Valuation Date, a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Forward Cash Settlement Amount.  Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Dealer shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares on Relevant Days
in a commercially reasonable manner.  At the end of each Relevant Day upon which
sales have been made, the Settlement Balance shall be reduced by an amount equal
to the aggregate proceeds received by Dealer or its affiliate upon the sale of
such Restricted Payment Shares or Make-Whole Payment Shares, less a customary
and commercially
 
  A-2
 

--------------------------------------------------------------------------------

 
 
 
reasonable private placement fee for private placements of common stock by
similar issuers.  If, on any Exchange Business Day, all Restricted Payment
Shares and Make-Whole Payment Shares have been sold and the Settlement Balance
has not been reduced to zero, Counterparty shall (i) deliver to Dealer or as
directed by Dealer one Settlement Cycle following such Exchange Business Day an
additional number of Shares (the “Make-Whole Payment Shares” and, together with
the Restricted Payment Shares, the “Payment Shares”) equal to (x) the Settlement
Balance as of such Exchange Business Day divided by (y) the Restricted Share
Value of the Make-Whole Payment Shares as of such Exchange Business Day or (ii)
promptly deliver to Dealer cash in an amount equal to the then remaining
Settlement Balance.  This provision shall be applied successively until either
the Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number. If on any Exchange Business Day, Restricted Payment Shares and
Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, Dealer shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.
 
5.           Notwithstanding the foregoing, in no event shall Counterparty be
required to deliver more than the Maximum Deliverable Number of Shares as
Payment Shares hereunder.  “Maximum Deliverable Number” means the number of
Shares set forth as such in Annex B to this Confirmation.  Counterparty agrees
that from the date hereof to the Settlement Date or, if Counterparty has elected
to deliver any Payment Shares hereunder in connection with a Special Settlement,
to the date on which resale of such Payment Shares is completed (the “Final
Resale Date”), it will ensure that the Maximum Deliverable Number is equal to or
less than the number of authorized but unissued Shares of Counterparty that are
not reserved for future issuance in connection with transactions in such Shares
(other than the transactions under this Confirmation) on the date of the
determination of the Maximum Deliverable Number (such Shares, the “Available
Shares”).  In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this paragraph 5 (the resulting
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent that, (i)
Shares are repurchased, acquired or otherwise received by Counterparty or any of
its subsidiaries after the date hereof (whether or not in exchange for cash,
fair value or any other consideration), (ii) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date which
prior to the relevant date become no longer so reserved or (iii) Counterparty
additionally authorizes any unissued Shares that are not reserved for other
transactions.  Counterparty shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares thereafter.




A-3
 
 

--------------------------------------------------------------------------------

 


ANNEX B


[***]
 
 
 
 
 
 
 
 
B-1
 
 
 

--------------------------------------------------------------------------------

 

